F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                                 OCT 31 1997
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                      Clerk

 THOMAS FOSTER,
               Plaintiff - Appellant,                         No. 97-6178
 v.                                                           (96-CV-1659)
 A. M. FLOWERS, Warden,                                       (W.D. Okla.)
               Defendant - Appellee.


                               ORDER AND JUDGMENT*


Before BALDOCK, McKAY, and LUCERO, Circuit Judges.




       After examining Petitioner’s brief and the appellate record, this panel has

determined unanimously to grant Petitioner’s request for a decision on the briefs without

oral argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument. We grant the motion for leave to proceed

without prepayment of costs or fees, and we grant the certificate of appealability.




       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
We affirm the judgment for the reasons given in the magistrate judge’s Report and

Recommendation, as adopted by the trial court.

      AFFIRMED.

                                                 Entered for the Court



                                                 Monroe G. McKay
                                                 Circuit Judge




                                           2